          Case 6:20-cv-00958-ADA Document 3 Filed 10/14/20 Page 1 of 2




                       IN THE UNITED STATES DISTRICT COURT
                        FOR THE WESTERN DISTRICT OF TEXAS
                                  WACO DIVISION


 WSOU Investments, LLC d/b/a Brazos Licensing                  Case No. 6:20-cv-958
 and Development,
                                                               Patent Case
        Plaintiff,
                                                               Jury Trial Demanded
        v.

 OnePlus Technology (Shenzhen) Co., Ltd.,

        Defendant.

                        PLAINTIFF’S RULE 7.1 DISCLOSURE STATEMENT

       Pursuant to Fed. R. Civ. P. 7.1, Plaintiff states that it does not have a parent corporation

and that there is no publicly held corporation owning ten percent or more of its stock.



 Dated: October 14, 2020            Respectfully submitted,


                                    /s/ Isaac Rabicoff
                                    Isaac Rabicoff
                                    Rabicoff Law LLC
                                    5680 King Centre Dr, Suite 645
                                    Alexandria, VA 22315
                                    (773) 669-4590
                                    isaac@rabilaw.com

                                    Counsel for Plaintiff
                                    WSOU Investments, LLC d/b/a Brazos Licensing and
                                    Development




                                CERTIFICATE OF SERVICE



                                                 1
         Case 6:20-cv-00958-ADA Document 3 Filed 10/14/20 Page 2 of 2




       The undersigned certifies that a copy of the foregoing document was served on all parties

who have appeared in this case on October 14, 2020, via the Court’s CM/ECF system.

                                  /s/ Isaac Rabicoff
                                  Isaac Rabicoff




                                               2
